DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheffer et al. (US 2009/0262291).
Regarding claim 1, Scheffer discloses a liquid crystal display device (see figures 1-2, for instance), comprising: a first substrate (110) having a first alignment coating (120); a second substrate (149) having a second alignment coating (130); and a liquid crystal mixture (125) positioned between and having a thickness defined by a distance (d) between the first alignment coating (120) and the second alignment coating (130), wherein the liquid crystal mixture comprises: a liquid crystal material; and a chiral material ([0039]); wherein the first alignment coating and the second alignment coating are configured to cause the liquid crystal mixture to adopt a first twisted configuration 
Regarding claim 2, Scheffer discloses the device of claim 1, wherein the concentration and helical twisting power of the chiral material determine an intrinsic pitch of the liquid crystal mixture (125); and wherein a value of the thickness divided by the intrinsic pitch is in a range of −0.1 and −0.45 ([0052]).
Regarding claim 3, Scheffer discloses the device of claim 1, wherein the first twisted configuration includes a first surface director at the first alignment coating (120), a second surface director at the second alignment coating (130), and a plurality of middle directors (see fig. 2) including a mid-layer director between the first surface director (510) and the second surface director (530); wherein the first surface director includes a first pretilt angle and a first azimuthal direction, and the second surface director (530) includes a second pretilt angle and a second azimuthal direction; and wherein the structural twist angle is an angle between the first azimuthal direction and the second azimuthal direction (see fig. 2).
Regarding claim 4, Scheffer discloses the device of claim 3, wherein the structural twist angle is in a range of 75 degrees to 130 degrees ([0052]).
Regarding claim 5, Scheffer discloses the device of claim 3, wherein the structural twist angle is in a range of 82 degrees to 98 degrees ([0052]).

Regarding claim 7, Scheffer discloses the device of claim 3, wherein each of the first pretilt angle and the second pretilt angle is in a range of 2 degrees to 15 degrees (fig. 3, 6, 9, 10).
Regarding claim 8, Scheffer discloses the device of claim 3, wherein each of the first pretilt angle and the second pretilt angle is in a range of 8 degrees to 12 degrees (fig. 2-3, 6, 9, 10).
Regarding claim 9, Scheffer discloses the device of claim 3, wherein a tilt angle of the mid-layer director is in a range of 1 degree to 5 degrees (fig. 2-3, 6, 9, 10).
Regarding claim 10, Scheffer discloses the device of claim 3, wherein each of the plurality of middle directors are in a range of 1 to 8 degrees (fig. 2-3, 6, 9, 10).
Regarding claim 11, Scheffer discloses the device of claim 2, wherein the value of the thickness divided by the intrinsic pitch is in a range of −0.2 and −0.4 ([0037]).
Regarding claim 13, Scheffer discloses the device of claim 1, wherein the thickness is less than or equal to 2.0 µm ([0045]).
Regarding claim 14, Scheffer discloses the device of claim 1, wherein a throughput is greater than 99 percent (see fig. 4A).
Regarding claim 15, Scheffer discloses a method (see fig. 1-2, for instance), comprising: determining a structural rotational sense of a liquid crystal mixture (125) in a liquid crystal display device, the liquid crystal display device having: a first substrate (110) having a first alignment coating (120); a second substrate (149) having a second alignment coating (130); and the liquid crystal mixture (125) positioned between and 
Regarding claim 16, Scheffer discloses the method of claim 15, wherein the first alignment coating (120) and the second alignment coating (130) are configured to cause the liquid crystal mixture (125) to adopt a first twisted configuration (see fig. 2), wherein the first twisted configuration has a structural twist angle and the structural rotational sense.
Regarding claim 17, Scheffer discloses the method of claim 16, wherein the first twisted configuration includes a first surface director at the first alignment coating (120), a second surface director at the second alignment coating (130), and a plurality of middle directors (see fig. 2) including a mid-layer director between the first surface director (510) and the second surface director (530); wherein the first surface director includes a first pretilt angle and a first azimuthal direction, and the second surface 
Regarding claim 18, Scheffer discloses the method of claim 17, wherein the structural twist angle is in a range of 75 degrees to 130 degrees ([0052]); wherein each of the first pretilt angle and the second pretilt angle is in a range of 2 degrees to 15 degrees (fig. 2-3, 6, 9, 10); wherein a tilt angle of the mid-layer director is in a range of 1 degree to 5 degrees (fig. 2-3, 6, 9, 10); and wherein each of the plurality of middle directors are in a range of 1 to 8 degrees (fig. 2-3, 6, 9, 10).
Regarding claim 19, Scheffer discloses a liquid crystal mixture for placement in a display (see fig. 1-2, for instance), comprising: a liquid crystal material (125); and a chiral material ([0039]); and wherein the liquid crystal material has an intrinsic rotational sense that is opposite in direction to the structural rotational sense imposed on the liquid crystal mixture by the display (see [0052], negative values of d/p).
Regarding claim 20. The liquid crystal mixture of claim 19, wherein the liquid crystal mixture is configured to adopt a first twisted configuration (see fig. 2) under an influence of a first alignment coating (120) and a second alignment coating (130) of a display, wherein the first twisted configuration has a structural twist angle (570) and the structural rotational sense; and wherein the chiral material ([0039]) has a helical twisting power and the liquid crystal mixture has a concentration of the chiral material such that the liquid crystal mixture has the intrinsic rotational sense ([0039]; [0052]), independent of the first alignment coating and the second alignment coating, that is opposite to the structural rotational sense (see [0052], negative values of d/p).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scheffer.
Regarding claim 12, Scheffer discloses the device of claim 1, comprising a plurality of pixel elements each having a pixel pitch of less than or equal to 10 µm ([0045]). However, although Scheffer does not expressly disclose the device having a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/10/2022